                                                                                          JS-6



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13    HAROUTIOUN SHAMILIAN, an                 )   CASE NO.: 2:16-cv-06020-DSF (JPRx)
      individual                               )
14                                             )   Assigned to: Hon. Dale S. Fischer
                          Plaintiff,           )   Magistrate Jean P. Rosenbluth
15                                             )
              vs.                              )
16                                             )   JUDGMENT AFTER TRIAL
      BMW of North America, LLC,               )
17    and DOES 1 through 10, inclusive,        )   Action Filed:   June 30, 2016
                                               )   Trial Date: November 27, 2018
18                        Defendant.           )
                                               )
19                                             )
20
21           This action came on regularly for trial from November 27, 2018 through and
22   including November 30, 2018, in Courtroom 7D of the United States District Court,
23   the Honorable Dale S. Fischer presiding. Plaintiff Haroutioun Shamilian appeared
24   by and through his attorney Thomas H. Solmer of the Law Office Réne Korper.
25   Defendant BMW of North America, LLC., appeared by and through its attorneys
26   Theodore Dorenkamp III and Ani Tolmoyan of Bowman and Brooke LLP.
27   ///
28


     20242588v1                            1                  Case No. 2:17-cv-05952 GW
 1           A jury of eight persons was regularly empaneled and sworn. Witnesses were
 2   sworn and testified. After hearing the evidence and arguments of counsel, the jury
 3   was duly instructed by the Court and the case was submitted to the jury. The jury
 4   deliberated and returned its verdict, finding in favor of BMW of North America,
 5   LLC.
 6           Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
 7   Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 8   final judgment in the action be entered as follows:
 9           In accordance with the verdict form dated November 30, 2018, judgment is
10   entered in favor of BMW of North America, LLC and against Plaintiff Haroutioun
11   Shamilian who shall recover nothing from BMW of North America, LLC. BMW of
12   North America, LLC shall recover costs from Plaintiff Haroutioun Shamilian as
13   determined by the Clerk of the Court.
14
15           IT IS SO ORDERED.
16   DATED: December 19, 2018
17                                           Honorable Dale S. Fischer
18                                           UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28


     20242588v1                              2             Case No. 2:17-cv-05952 GW
